



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Schmidt, 2014 ONCA 188

DATE: 20140311

DOCKET: C55843

Weiler, Sharpe and Blair JJ.A.

BETWEEN

Her Majesty the Queen

Respondent on Appeal

and

Michael Schmidt

Applicant on Appeal

Derek From and Chris Schafer, for the appellant

Shannon Chace, Michael Dunn and Daniel Huffaker, for the
    respondent

Heard: February 5, 2014

On appeal from the convictions entered on September 28,
    2011 by Justice Peter Tetley of the Ontario Court of Justice, sitting on appeal
    from the acquittals entered on January 20 2010 by Justice of the Peace P.
    Kowarsky.

Sharpe J.A.:

[1]

The appellant, Michael Schmidt, is a milk farmer who produces and
    advocates the consumption of unpasteurized milk. The sale and distribution of
    unpasteurized milk and milk products is prohibited by the
Health Protection
    and Promotion Act
, R.S.O. 1990, c. H.7 (
HPPA
). However, the
HPPA
does not prohibit the consumption of unpasteurized milk and an individual can
    legally consume unpasteurized milk obtained from his or her own cow. The
    appellant provided unpasteurized milk and milk products to individuals who paid
    a capital sum to acquire a fractional interest in a cow in what he described as
    a cow share agreement. The appellant testified that cow-share members also
    paid an amount per litre to cover the cost of keeping the cow and producing the
    milk.

[2]

The appellant was charged with several counts of selling and
    distributing of unpasteurized milk and cheese contrary to the
HPPA
,
    operating an unlicensed milk plant contrary to the
Milk Act
, R.S.O.
    1990, c. M.12, and failing to obey an order of the Public Health Inspector. The
    appellant argued that he did not violate the
HPPA
or the
Milk Act
by
    providing unpasteurized milk to individuals who had entered into cow-share
    agreements and, in any event, submitted that those statutory prohibitions are
    contrary to the
Charter of Rights and Freedoms,
s. 7.

[3]

At trial, the Justice of the Peace accepted the appellants argument
    that providing milk to those who had entered cow-share agreements was not
    caught by the legislation and acquitted the appellant on all charges.

[4]

On appeal to the Ontario Court of Justice, the appeal judge found that
    the Justice of the Peace had erred in his approach to statutory interpretation.
    The appeal judge went on to consider the
Charter
arguments and
    concluded that there was no violation of the interests protected by s. 7 and
    that, given the preponderance of scientific evidence as to the risk to public
    health posed by unpasteurized milk, the impugned legislation did not violate
    the principles of fundamental justice on the ground that it was arbitrary or
    overbroad. The appeal judge entered convictions on thirteen counts and imposed
    fines totaling $9,150 and one year of probation.

[5]

The appellant appeals those convictions, with leave, to this court.
    Leave to appeal the sentence was refused. For the following reasons, I would
    dismiss the appeal.

FACTS

[6]

The appellant is an experienced organic farmer with a deeply committed
    belief in the benefits of unpasteurized milk. The appellant endeavored to
    comply with the
HPPA
through his cow-share program. Cow-share members
    paid the appellant a capital sum ranging between $300 and $1200 and were required
    to pay a per litre charge for the services involved in keeping the cow, milking
    the cow, and bottling and transporting the milk. Although the capital sum of
    $300 was said to give a member a ¼ interest in a cow, the herd consisted of 24
    cows and there were approximately 150 individual or family cow-share members.

[7]

The cow-share agreements were oral in nature. Members were given a card
    but the cards did not contain the name of a cow and there was no other evidence
    that the name of the cow in which the member had a share was ever communicated.
    Nor was there any evidence that the agreements formally transferred ownership
    in a cow from the appellant to the member. The members were not involved in the
    purchase, care, sale, or replacement of any cow nor were they involved in the
    management of the herd. The appellant provided cow-share members with a
    handbook outlining the scheme. It states: As a cow-share member, you are a
    part owner of the milk production. In effect, you are paying [the appellant and
    his wife] to look after the cows and produce the milk

[8]

The appellant contends that the cow-share agreements are a form of
    agistment, a traditional common law arrangement whereby the agister cares for
    cattle and livestock owned by others for remuneration.

[9]

The appellant did not have a licence to operate his plant pursuant to
    the
Milk Act
and he was subject to a 1994 cease and desist order
    issued by the Public Health Inspector forbidding the appellant from storing and
    displaying unpasteurized milk and milk products.

[10]

The
    Crown led evidence as to the health risks and benefits of consuming
    unpasteurized milk. The appellant led evidence that suggested that there were
    potential health benefits from the consumption of unpasteurized milk including
    possible protection against asthma and allergies. He pointed out that several
    American states permit some form of unpasteurized milk sale to the public and that
    there was no suggestion that anyone had suffered ill-effects from consuming the
    milk he produced. The Crown highlighted the fact that even the evidence relied
    on by the appellant concludes that despite the potential benefits, because of
    the risks posed by pathogens, consumption of unpasteurized milk is not
    recommended.

LEGISLATION

[11]

The
HPPA
, s. 18, prohibits the sale, delivery and distribution of
    unpasteurized milk and milk products:

Unpasteurized or unsterilized milk

18.  (1)
No
    person shall sell, offer for sale, deliver or distribute milk or cream that has
    not been pasteurized or sterilized in a plant that is licensed under the
Milk
    Act
or in a plant outside Ontario that meets the standards for plants
    licensed under the
Milk Act
.

Milk products

(2)
No
    person shall sell, offer for sale, deliver or distribute a milk product
    processed or derived from milk that has not been pasteurized or sterilized in a
    plant that is licensed under the
Milk Act
or in a plant outside
    Ontario that meets the standards for plants licensed under the
Milk Act
.

Exception

(3)
Subsection
    (1) does not apply in respect of milk or cream that is sold, offered for sale,
    delivered or distributed to a plant licensed under the Milk Act.

The
HPPA
does not define the terms sale,
    deliver or distribute.

[12]

The
Milk Act,
s. 15, prohibits the operation of a plant without a licence:

Licence to operate plant

15.
(1)
No
    person shall operate a plant without a licence therefor from the Director.

Licence to operate as distributor

(2)
No
    person shall carry on business as a distributor without a licence therefor from
    the Director.

[13]

The
    following definitions are found in the
Milk Act,
s. 1:

distributor
    means a person engaged in selling or distributing fluid milk products directly
    or indirectly to consumers; (distributeur)

...

milk product means any product processed or
    derived in whole or in part from milk, and includes cream, butter, cheese,
    cottage cheese, condensed milk, milk powder, dry milk, ice cream, ice cream
    mix, casein, malted milk, sherbet and such other products as are designated as
    milk products in the regulations; (produit du lait)

...

processing means heating, pasteurizing,
    evaporating, drying, churning, freezing, packaging, packing, separating into
    component parts, combining with other substances by any process or otherwise
    treating milk or cream or milk products in the manufacture or preparation of
    milk products or fluid milk products; (transformation)

processor means a person engaged in the processing
    of milk products or fluid milk products; (préposé à la transformation)

TRIAL AND APPEAL DECISIONS

Trial before the Justice of the Peace

[14]

At
    trial, the Justice of the Peace found that the appellants cow-share program
    was essentially a private scheme that was not caught by either the
HPPA
or
    the
Milk Act.
The Justice of the Peace held that the legislation
    should be given a restrictive interpretation so that it did not apply to what
    he viewed as essentially a private arrangement.  As he held that the
    legislation did not apply, the Justice of the Peace did not find it necessary
    to consider the
Charter
arguments raised by the appellant.

Appeal to the Ontario Court of Justice

[15]

The
    appeal judge dismissed the Crowns appeal with respect to one count of selling
    unpasteurized cheese to a non cow-share member on the basis of the Justice of
    the Peaces conclusion that he had a reasonable doubt as to whether the
    individual had paid for the cheese. The appeal judge also dismissed the Crowns
    appeal from acquittal for the alleged breach of the twelve-year old order of
    the Public Health Inspector. However, the appeal judge disagreed with the
    Justice of the Peaces interpretation of the legislation and the cow-share
    agreements and found that by operating his plant and selling and distributing
    milk to cow-share members, the appellant had violated both statutes. The appeal
    judge went on to consider and reject the contention that the legislation
    violated s. 7 of the
Charter
.

MOTION TO ADDUCE FRESH EVIDENCE

[16]

The
    appellant moves to introduce as fresh evidence an affidavit of an expert
    witness giving an opinion based on a recently published article as to the
    protective effect of unpasteurized milk in relation to childhood asthma and
    atopy.

ISSUES

[17]

The
    appellant raises three issues on appeal to this court:

1.

Did the appeal judge err in his interpretation of the
HPPA
and
    the
Milk Act
and in failing to give due recognition to the cow-share
    plan?

2.

Should the proposed fresh evidence be admitted?

3.

Did the appeal judge err in concluding that neither the
HPPA
nor
    the
Milk Act
violated s. 7 of the
Charter
?

ANALYSIS

1.       Did the appeal judge err in his interpretation of the
HPPA
and the
Milk Act
and in failing to give due recognition to the
    cow-share plan?

Statutory purpose

[18]

The
HPPA
, s. 2 states that one of the purposes of the Act is the
    prevention of the spread of disease and the promotion and protection of the
    health of the people of Ontario.  Similarly, one of the stated purposes of the
Milk Act
, s. 2 is to provide for the control and regulation in any or
    all respects of the quality of milk, milk products and fluid milk products
    within Ontario.

[19]

Acting
    in pursuit of these purposes, the legislature has determined that the
    consumption of unpasteurized milk poses serious risks to public health. While
    the scientific evidence relates primarily to the
Charter
issue, a
    brief review of that evidence at this point will provide context for the
    discussion of statutory interpretation.

Evidence of harm

[20]

The
    record in this case reveals that there is a substantial body of scientific
    evidence that pasteurization kills pathogens found in raw milk. Those pathogens
    can cause serious illness. Pasteurization effectively reduces the risk to
    public health posed by pathogens to an acceptable level. Even the appellants
    experts concede that their view that unpasteurized milk is safe represents a
    minority within the scientific community. A study relied on by the appellant
    that suggested that unpasteurized milk may have certain health benefits
    cautioned that consumption of unpasteurized farm milk cannot be recommended as
    a preventative measure because of the risk of illness. After a careful review
    of the evidence, the appeal judge concluded, at para. 85:

The preponderance of scientific evidence cited offers factual
    support for the assertion that human consumption of unpasteurized milk may be
    hazardous to ones heath or at least more hazardous than the health risk
    presented by the consumption of pasteurized milk.

There was ample evidence to support that finding.

[21]

The
    appellant and his followers disagree with the scientific evidence and have what
    appears to be a sincere and honest belief in the benefits of unpasteurized
    milk. However, provided that the legislature has acted within the limits
    imposed by the constitution, the legislatures decision to ban the sale and
    distribution of unpasteurized milk to protect and promote public health in
    Ontario is one that must be respected by this court.

Statutory interpretation

[22]

The
    appellant argues that as the
HPPA
does not define the term
    distribute, reference should be had to the definition of distributor in the
Milk Act
, a closely related statute. Under that definition, a
    distributor is a person engaged in selling or distributing fluid milk
    products and the definition of fluid milk products points to milk that has
    been pasteurized. From this chain of reasoning, the appellant argues that as he
    was not distributing pasteurized milk, he did not distribute unpasteurized
    milk within the meaning of the
HPPA
, s. 18. This tortured submission
    must be rejected. It would produce an absurd result that would eviscerate s. 18
    of any meaning.

[23]

In
    my view, the appeal judge applied the correct approach to the interpretation of
    s. 18. It is well-established that public welfare legislation is to be accorded
    a broad and liberal interpretation that is consistent with its purpose. Narrow
    interpretations that would frustrate the legislatures public welfare
    objectives are to be avoided:
Blue Mountain Resorts Ltd. v. Bok
, 2013
    ONCA 75 at para. 24-25;
Ontario (Ministry of Labour) v. Hamilton (City)
(2002), 58 O.R. (3d) 37 (C.A.) at para. 16

[24]

The
    transactions involving unpasteurized milk that form the subject of the charges
    fall squarely with the ordinary meaning of the words sale and distribute as
    does the appellants dairy operation fall within the ordinary meaning of plant
    and premises in which milk or cream or milk products are processed. To
    conclude otherwise would be to ignore the jurisprudence on proper approach to
    the interpretation of public welfare legislation and the direction given in the
Legislation Act, 2006
S.O. 2006, c.21, Sched. F, s. 64, that all
    legislation is deemed to be remedial and should be given a liberal and
    purposive interpretation.

Cow-share agreements

[25]

I
    do not accept the submission that the cow-share agreements amount to an
    arrangement that takes the appellants activities outside the reach of the
HPPA
and the
Milk Act
. The oral cow-share agreement does not transfer an
    ownership interest in a particular cow or in the herd as a whole. The member
    does not acquire or exercise the rights that ordinarily attach to ownership. The
    member is not involved in the acquisition, disposition or care of any cow or of
    the herd. The cow-share member acquires a right of access to the milk produced
    by the appellants dairy farm, a right that is not derived from an ownership
    interest in any cow or cows. As the appeal judge put it, at para. 51, the
    cow-share arrangement approximates membership in a big box store that
    requires a fee to be paid in order to gain access to the products located
    therein. This court has resisted schemes that purport to create private
    enclaves immune to the reach of public health legislation and has insisted that
    public health legislation not be crippled by a narrow interpretation that would
    defeat its objective of protecting the public from risks to health:
Kennedy
    v. Leeds, Grenville and Lanark District Health Unit
, 2009 ONCA 685 at
    paras. 45-47.

[26]

Within
    the limits of the production capacity of the appellants dairy farm, any member
    of the public can acquire unpasteurized milk by becoming a cow-share member. In
    my view, the cow-share arrangement is nothing more than a marketing and
    distribution scheme that is offered to the public at large by the appellant. I accordingly
    cannot accept the Justice of the Peaces interpretation that the cow-share
    arrangement constitutes a private arrangement to which s. 18 was not intended
    to apply.

[27]

For
    similar reasons, I cannot accept the appellants submission that the
Milk
    Act
licence requirement does not apply to the appellants operation. The
Milk
    Act
makes no exception for private operations. Even if it did, the
    appellant operates a plant from which any member of the public can procure
    unpasteurized milk.

[28]

I
    conclude that there is no merit in the appellants contention that he is not
    engaged in the sale, delivery and distribution of unpasteurized milk and milk
    products, contrary to the
HPPA
, s. 18 or that he does not operate a
    plant without a licence contrary to the
Milk Act
, s. 15.

2.       Should the proposed fresh evidence be admitted?

[29]

The
    test for the admission of fresh evidence on appeal was laid down in
Palmer
    v. The Queen,
[1980] 1 S.C.R. 759, at p. 775:

(1) The evidence should generally not be admit­ted if, by due
    diligence, it could have been adduced at trial provided that this general
    principle will not be applied as strictly in a crimi
nal case
    as in civil cases.

(2) The evidence must be relevant in the sense that it bears
    upon a decisive or potentially decisive issue in the trial.

(
3
) The evidence must be credible in the sense
    that it is reasonably capable of belief, and

(
4
) It must be such that if believed it could
    reasonably, when taken with the other evidence adduced at trial, be expected to
    have affected the result.

[30]

It
    is my view that the proposed fresh evidence should not be admitted. Assuming
    that the appellant is able to satisfy the first three criteria, I fail to see
    how this evidence could be expected to have affected the result at trial. First,
    it essentially replicates evidence that was led at trial to the effect that
    unpasteurized milk could benefit children who have asthma and allergies.
    Second, like the evidence led at trial, the recent study concludes that despite
    those possible beneficial effects, on the basis of current knowledge, raw milk
    consumption cannot be recommended because it might contain pathogens.

[31]

In
    my view, the proposed fresh evidence supports the position of the respondent
    that on the basis of current scientific knowledge, the consumption of
    unpasteurized milk poses a risk to public health and cannot be recommended.
    Such evidence could not have affected the result and for that reason, should
    not be admitted on appeal.

3.       Did the appeal judge err in concluding that neither the
HPPA
nor the
Milk Act
violated s. 7 of the
Charter
?

[32]

To
    satisfy the onus imposed on the appellant to establish a breach of s. 7 of the
    Charter, the appellant must show that the impugned legislation: (a) interferes
    with life, liberty or security of the person, and (b) that it does so in a
    manner that does not comport with the principles of fundamental justice.

Standing

[33]

I
    agree with the appellant that, as conceded by the respondent, the appeal judge
    erred by concluding that the appellant lacks standing to base his
Charter
challenge on any infringement of the s. 7 rights of the cow-share members
    supplied by the appellant: see
R. v. Big M Drug Mart Ltd.,
[1985] 1
    S.C.R. 295 at pp. 313-314.

Security of the person

[34]

The
    appellant contends that by banning the sale and distribution of unpasteurized
    milk and thereby depriving cow-share members of the right to acquire a product
    they deem beneficial to their health, the
HPPA
violates their right to
    security of the person.

[35]

I
    disagree with that submission. The impugned legislation prohibits the appellant
    from selling or distributing a product that certain individuals think
    beneficial to their health. As this court held in
R. v. Mernagh,
2013
    ONCA 67 at paras. 66 to 74, dealing with the consumption of marijuana, a s. 7
    violation cannot be made out on the basis of an individuals subjective belief
    that a banned substance would benefit his or her health. There is no scientific
    or medical evidence of the kind contemplated in
Mernagh
to support the
    proposition that consumption of unpasteurized milk would benefit the health of
    any cow-share member. This case is readily distinguished from
R. v. Parker
(2000), 49 O.R. (3d) 481 (C.A.) where there was medical evidence to
    substantiate the claim that the health of the rights claimant would improve if
    he were allowed to consume marijuana.

[36]

Nor
    does the ban on the sale and distribution of unpasteurized milk constitute an
    infringement of security of the person akin to that encountered in cases where
    the state seeks to administer medical treatment without the individuals
    consent: see e.g.
Fleming v. Reid
,(1991), 4 O.R. (3d) 74 (C.A.).  In those
    cases, by administering unwanted medical treatment, the state interferes with
    the individuals bodily integrity. In this case, the ban simply prevents an
    individual from acquiring a product that the individual subjectively believes
    would be beneficial.

Liberty

[37]

The
    appellant argues that the impugned legislation infringes the liberty interest
    by limiting his right to freedom of contract and the freedom of the cow-share
    members to make a decision of fundamental personal importance.

[38]

As
    the appellant candidly conceded in oral argument, in making this submission, the
    appellant invites us to depart from the existing jurisprudence. While the
    Supreme Court of Canada has not foreclosed the possibility that s. 7 may evolve
    to protect certain economic rights such as a basic minimum level of
    subsistence, the proposition that s. 7 protects freedom of contract or the
    right to engage in the economic activity of ones choice has been rejected. In
Siemens
    v. Manitoba (Attorney General),
2003 SCC 3 at para. 46, the Supreme Court
    held that [t]he ability to generate business revenue by ones chosen means is
    not a right protected under s. 7 of the
Charter.
 In
Edwards Books
    and Art Ltd. v. R.,
[1986] 2 S.C.R. 713 at pp. 785-6, Dickson C.J. held
    that the right to liberty protected by s. 7 is not synonymous with
    unconstrained freedom and does not extend to an unconstrained right to
    transact business whenever one wishes.  Even if it were in the power of the
    court to do so, I can see no reason to depart from these authorities on the
    facts of this case.

[39]

I
    agree with the respondent that the appellants argument that the
Ontario
    Human Rights Code
, s. 3, recognizing the right to contract on equal terms
    without discrimination on enumerated grounds, does not create a free standing
    right to freedom of contract.

[40]

I
    also agree with the respondent that preventing an individual from drinking
    unpasteurized milk does not fall within the irreducible sphere of personal
    autonomy wherein individuals may make inherently private choices free from
    state interference:
Godbout v. Longueuil (City),
[1997] 3 S.C.R. 844
    at para. 66. In my view, the appellants argument to the contrary cannot be
    accepted in the face of the holding in
R. v. Malmo-Levine,
2003 SCC
    74, at para. 86, that

the Constitution cannot be stretched to afford
    protection to whatever activity an individual chooses to define as central to
    his or her lifestyle.  Lifestyle choices as to food or substances to be
    consumed do not attract
Charter
protection as [a] society that extended constitutional protection to any and
    all such lifestyles would be ungovernable. Such choices, held the court,
    citing
Godbout
at para. 66,
    are not basic choices going to the core of what it means to enjoy individual
    dignity and independence.


[41]

Finally,
    the appellant submits that security of the person is engaged because the
    appellant is liable to probation and pay a fine and, if the fine is not paid,
    to imprisonment.

[42]

I
    disagree.

[43]

The
    statutory terms of probation (
Provincial Offences Act
, R.S.O. 1990, c.
    P.33, s. 72(2))  that the defendant not commit the same or any related or
    similar offence, or any offence that is punishable by imprisonment; appear
    before the court as and when required, and notify the court of any change in
    the defendants address  do not have a significant impact on the appellants
    liberty.

[44]

This
    court has held that the risk of imprisonment in default of payment of a fine
    under the
Provincial Offences Act
is sufficiently remote that it does not
     engage the liberty interest under s. 7:
R. v. Polewsky
(2005), 202
    C.C.C. (3d) 257 (Ont. C.A.), at para. 4.

Principles of fundamental justice

[45]

If
    there is an infringement of life, liberty and security of the person, the
    appellant must show that such infringement is not in accord with the principles
    of fundamental justice. The appellant submits that s. 18 of the
HPPA
and s. 15 of the
Milk Act
violate the principles of fundamental
    justice because they are arbitrary and overbroad.

[46]

A
    law is arbitrary where there is 
no connection
to its objective (emphasis
    in original):
Bedford v. Canada
, 2013 SCC 72, at para 111. A law is
    overbroad where there is no rational connection between the purposes of the
    law and
some
, but not all, of its impacts (emphasis in original):
Bedford
,
    at para 112. The scientific evidence that I have already mentioned easily
    reaches the standard of sufficient evidence to give rise to a reasoned
    apprehension of harm to permit the legislature to act:
Cochrane v. Ontario
    (A.G.),
2008 ONCA 718, at para. 29, leave to appeal refused [2009] SCCA
    No. 105;
R. v. Malmo-Levine
at para. 133. The law does not offend the
    overbreadth principle by targeting all unpasteurized milk. There is no evidence
    to suggest that the legislature could somehow narrow the reach of the
    legislation and still achieve it purpose of protecting public health.

Section 1

[47]

As
    I have found that there is no violation of s. 7, it is unnecessary for me to
    consider whether any violation is justified as a reasonable limit prescribed by
    law under s. 1 of the
Charter
.

CONCLUSION

[48]

For
    these reasons, I would dismiss the appeal.

Robert J. Sharpe J.A.

I agree K.M. Weiler
    J.A.

I agree R.A. Blair
    J.A.

Released: March 11, 2014


